09/21/2021
            IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                              Assigned on Briefs September 8, 2021

                    MATTHEW SEALEY v. STATE OF TENNESSEE

                      Appeal from the Circuit Court for Madison County
                             No. C-20-13 Donald H. Allen, Judge
                          ___________________________________

                                 No. W2021-00129-CCA-R3-PC
                             ___________________________________


The petitioner, Matthew Sealey, appeals the denial of his post-conviction petition, arguing
the post-conviction court erred in finding he received the effective assistance of counsel
prior to and during his guilty plea hearing. Upon our review of the record, briefs, and
applicable law, we affirm the denial of the petition.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT W. WEDEMEYER
and CAMILLE R. MCMULLEN, JJ., joined.

Joseph T. Howell, Jackson, Tennessee, for the appellant, Matthew Sealey.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant Attorney
General; Jody S. Pickens, District Attorney General; and Al Earls, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                                OPINION

                                    Facts and Procedural History

I.      Guilty Plea Hearing

       On October 17, 2019, the petitioner pleaded guilty to second-degree murder and
aggravated child abuse in connection with the death of his infant son, A.S.1 As part of the
plea agreement, the petitioner agreed to be sentenced as a Range II offender and received



        1
            It is the policy of this Court to refer to minor victims by initials only.
an effective sentence of thirty years in confinement. The facts underlying the plea, as
explained by the State, were as follows:

             [I]f this case were to proceed to trial the State would show that [the
      victim] was born on May 2nd, 2018. On July 7th, 2018, Erin Woolfork, the
      mother of [the victim], was residing at 1000 Highland Drive here in Madison
      County, Tennessee. Ms. Woolfork would testify that about ten days prior [to
      the victim’s death, she took the victim] for a checkup [and] that at that time
      he was in good health and had no medical issues that were identified by the
      doctor. She would testify on July 7th she went to bed at approximately 10:30
      p.m. At that time [the victim] was healthy and hadn’t had any signs of any
      medical distress. She would testify that [the petitioner], the father of [the
      victim], agreed to stay up with [the victim] at that time.

              Later the next day, Your Honor, July the 8th of 2018, Erin Woolfork
      woke up at approximately 4:30 a.m. and checked on [the victim]. She found
      that [the victim] was not breathing and was cold to the touch. She woke up
      [the petitioner] and they at that time called 9-1-1 and began CPR on [the
      victim].

              Your Honor, Brandy Austin and Heather Swindle are both employed
      by the Medical Center EMT here in Madison County. They would both
      testify that they responded to the scene and that [the victim] was deceased at
      the time they responded and that rigor mortis was present indicating that [the
      victim] had been deceased for some time.

             Your Honor, [the petitioner] advised the EMT workers that earlier in
      the night that [the victim] had rolled off an ottoman and hit his head on the
      bed and there was a small mark on his head from that fall. He stated that he
      picked [the victim] up at that time and that everything appeared fine. [The
      victim] was transported to Jackson Madison County Hospital and was
      pronounced dead at that time.

              An autopsy was performed by Dr. Dearing with the Office of the
      Medical Examiner in Nashville, Tennessee. The autopsy revealed significant
      blunt trauma injury to the abdomen. There was a presence of bruising along
      [the victim’s] back and there were several rib fractures. Your Honor, if I
      recall correctly ribs 2 through 7 were all fractured. There was a hemorrhage
      surrounding the right kidney.



                                          -2-
       Your Honor, the injury that resulted in [the victim’s] death was he
suffered a severe laceration to his liver that resulted in internal bleeding. Dr.
Dearing would testify that the cause of death was blunt force trauma that
caused that injury and the manner of death was homicide. Your Honor, Dr.
Dearing would testify that these injuries are not consistent with the original
story that [the petitioner] provided on possible causes of how [the victim]
died specifically being falling off the ottoman. He would testify that falling
off that distance would not result in this severe internal injuries.

        Dr. Dearing in speaking with investigators about this case, he would
testify that he developed a theory that these injuries most likely would have
been caused by an individual wrapping both the hands around the baby’s
torso and violently squeezing the baby that that would cause the – that would
explain the broken ribs on the back from the fingers and then the ribs would
be broken from the thumbs and that would lead to the internal injuries being
the lacerations of the liver.

        Your Honor, after investigators spoke with Dr. Dearing and learning
that that would be the most likely cause of these injuries, the most likely way
these injuries would have occurred, they interviewed [the petitioner]. This
was the third time he had been interviewed. During the previous interviews
he had discussed again the baby falling off of the ottoman. He had also told
investigators that both he and Erin had performed CPR on [the victim] when
the[y] found [the victim].

        Your Honor, I failed to mention that Dr. Dearing also reviewed the
first two interviews on video. They were video taped of [the petitioner] and
Erin Woolfork. In those interviews they showed investigators how they
performed CPR and based on how they performed CPR for the investigators
Dr. Dearing also said that that’s not how the ribs were broken and that they
would not be broken in that manner by the way they were performing CPR
so they had to have been broken some other way.

       Your Honor, during the third interview on February 4th, 2019, [the
petitioner] gave investigators additional information on how the injuries to
[the victim] could have possibly occurred. He then stated that not only did
[the victim] fall off the ottoman that night but that while [the petitioner] was
carrying [the victim] he had accidentally bumped into the wall at least once
and possibly twice while carrying the [victim] and maybe that’s how he
suffered the injuries. After the investigators questioned him further and
explained that that would not really explain the extent of his injuries
                                      -3-
       especially again the severe lacerations of the liver, at that time [the petitioner]
       did admit to picking [the victim] up with force and squeezing [the victim]
       with force and he actually demonstrated it for the officers, Your Honor, and
       this was again a video taped interview so the jury would be able to see the
       manner in which he picked the child up, but it was basically exactly how Dr.
       Dearing described how the injuries could have occurred with him picking
       [the victim] up with both hands and he stated that he did squeeze [the victim]
       with force and he stated that he bent over holding [the victim] squeezing him.
       Again, this would be consistent with how Dr. Dearing stated the injuries to
       [the victim] could have occurred.

       During his plea colloquy, the petitioner informed the trial court that he understood
his rights.2 He further understood that, by pleading guilty to the charges, the petitioner
would be waiving his right to a trial by jury, to confront witnesses against him, and to
appeal. The petitioner testified he was satisfied with the representation of trial counsel.
Finally, the petitioner affirmed he was not being forced to plead guilty, and no one had
made promises to him in exchange for his guilty plea. The trial court accepted the plea
agreement and found the petitioner guilty of second-degree murder and aggravated child
abuse.

II.    Post-Conviction Hearing

       The petitioner filed a pro se petition for post-conviction relief, arguing, in part, trial
counsel was ineffective for failing to tell the petitioner “what [he] should [have] done to
have a better sentence.” The post-conviction court appointed counsel, and an evidentiary
hearing was held, during which the petitioner and trial counsel testified.

        The petitioner testified that trial counsel was appointed to represent him following
his arrest for the victim’s murder. Although trial counsel was able to secure a thirty-year
plea agreement with the State, the petitioner believed trial counsel should have done more
to negotiate a lower sentence. Specifically, the petitioner argued trial counsel “should have
helped [the petitioner] more deal with it instead of just giving [the petitioner] the same plea
[offer] over and over.” The petitioner talked to trial counsel about negotiating a better plea,
but trial counsel failed to do so. On cross-examination, the petitioner agreed that trial
counsel was able to negotiate a plea in which the State reduced the first- degree murder
charge to second degree, sparing the petitioner a life sentence.

      Trial counsel testified he was appointed to represent the petitioner on his first-degree
murder and aggravated child abuse charges. At some point, the State extended the thirty-

       2
           The petitioner, who has Usher Syndrome, testified through a sign language interpreter.
                                                -4-
year plea offer. Trial counsel attempted to negotiate the charges down to reckless homicide
and a lesser offense on the aggravated child abuse. However, the State refused to entertain
a lower offer, and the petitioner was left with the option of accepting the thirty-year offer
or proceeding to trial. On cross-examination, trial counsel testified the petitioner has Usher
Syndrome, which causes hearing and vision problems. However, the petitioner was able
to read trial counsel’s lips when they met at the jail, and they also communicated via mail.
Because the petitioner had admitted to squeezing the victim, if the case had gone to trial,
the defense strategy would have been to argue that the petitioner did not intend to kill the
victim.

       After its review of the evidence presented, the post-conviction court denied relief,
and this timely appeal followed.

                                          Analysis

       On appeal, the petitioner argues his guilty plea was the result of ineffective
assistance of counsel. Specifically, the petitioner argues trial counsel failed to negotiate a
better plea agreement. The State contends the post-conviction court properly denied the
petition.

        The petitioner bears the burden of proving his post-conviction factual allegations by
clear and convincing evidence. Tenn. Code Ann. § 40-30-110(f). The findings of fact
established at a post-conviction evidentiary hearing are conclusive on appeal unless the
evidence preponderates against them. Tidwell v. State, 922 S.W.2d 497, 500 (Tenn. 1996).
This Court will not reweigh or reevaluate evidence of purely factual issues. Henley v.
State, 960 S.W.2d 572, 578 (Tenn. 1997). However, appellate review of a trial court’s
application of the law to the facts is de novo, with no presumption of correctness. See Ruff
v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of counsel
presents mixed questions of fact and law. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).
Thus, this Court reviews the petitioner’s post-conviction allegations de novo, affording a
presumption of correctness only to the post-conviction court’s findings of fact. Id.; Burns
v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner must show
both that counsel’s performance was deficient and that counsel’s deficient performance
prejudiced the outcome of the proceedings. Strickland v. Washington, 466 U.S. 668, 687
(1984); State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting that the
standard for determining ineffective assistance of counsel applied in federal cases is also
applied in Tennessee). The Strickland standard is a two-prong test:



                                            -5-
               First, the defendant must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the defendant by
       the Sixth Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.

466 U.S. at 687. In order for a post-conviction petitioner to succeed, both prongs of the
Strickland test must be satisfied. Id. Thus, courts are not required to even “address both
components of the inquiry if the defendant makes an insufficient showing on one.” Id.; see
also Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (stating that “a failure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

        A petitioner proves a deficiency by showing “counsel’s acts or omissions were so
serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688; Baxter
v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The prejudice prong of the Strickland test is
satisfied when the petitioner shows there is a reasonable probability, or “a probability
sufficient to undermine confidence in the outcome,” that “but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694. However, “[b]ecause of the difficulties inherent in making the evaluation, a court
must indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the defendant must overcome the presumption
that, under the circumstances, the challenged action ‘might be considered sound trial
strategy.’” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).

        A guilty plea must be knowingly, voluntarily, and intelligently entered in order to
be valid. Lane v. State, 316 S.W.3d 555, 562 (Tenn. 2010). The court must determine
whether the guilty plea evidences a voluntary and informed decision to pursue a guilty plea
in light of the alternative options available to the defendant. Id. In the context of a post-
conviction challenge to a guilty plea, both prongs of the Strickland test must be met.
Garcia v. State, 425 S.W.3d 248, 256 (Tenn. 2013). Thus, to successfully challenge his
guilty plea, the petitioner must show counsel’s performance was deficient, and he “must
establish a reasonable probability that, but for the errors of his counsel, he would not have
entered the plea.” Adkins v. State, 911 S.W.2d 334, 349 (Tenn. Crim. App. 1994) (citing
Hill v. Lockhart, 474 U.S. 52, 59 (1985)); Garcia, 425 at 257 (Tenn. 2013).

       The petitioner argues trial counsel failed to negotiate a more favorable plea offer
due to his “lack of attention to [the petitioner’s] defense and his ignorance of the criminal
                                             -6-
justice system.” However, the petitioner merely submits this conjectural assertion without
providing any argument regarding how trial counsel would have been able to effectuate a
more favorable offer. The petitioner has offered no proof or argument as to how trial
counsel failed to “pay attention” or as to the depth or lack thereof of trial counsel’s
knowledge of the criminal justice system. Likewise, the defendant offers no legal authority
or citations to the record in support of his argument.

        Furthermore, at the evidentiary hearing, trial counsel testified that he attempted to
negotiate the murder charge to a reduced charge of reckless homicide and the aggravated
child abuse charge reduced to a lesser offense. However, the State refused to waiver from
its initial offer of thirty years. The petitioner cannot fault trial counsel for the State’s
resistance to further plea negotiations. The post-conviction court accredited trial counsel’s
testimony, and nothing in the record preponderates against the post-conviction court’s
factual findings. See Tidwell, 922 S.W.2d at 500. The petitioner is not entitled to relief.

                                        Conclusion

      Based upon the foregoing authorities and reasoning, the judgment of the post-
conviction court is affirmed.




                                              ____________________________________
                                              J. ROSS DYER, JUDGE




                                            -7-